Title: To James Madison from Robert Liston, 12 October 1802 (Abstract)
From: Liston, Robert
To: Madison, James


12 October 1802, The Hague. Introduces the bearer, Captain Murray of the Royal Navy, son of the earl of Dunmore, in whom Liston takes particular interest. “I am encouraged by the proofs of kindness and attention I myself have received from you to take the liberty of recommending him to your good offices: and I have sufficient confidence in the liberality of your sentiments to assure myself that you will not refuse your countenance to the object of his journey to your part of the world, if you see that the Claims he means to bring forward are founded in justice.”
 

   
   RC (DLC). 1 p.



   
   Liston, British minister to the U.S. from 1796 to 1800, was minister to the Batavian Republic.



   
   John Murray, third son of the earl of Dunmore, governor of Virginia at the outbreak of the American Revolution, was probably in the U.S. to pursue his father’s claims to lands in the Indiana Territory that Dunmore and other members of the Wabash Land Company had purchased from the Indians in 1775. The partners had offered to convey their title to all the lands covered by the deed to the U.S. in exchange for the government’s reconveying title to one-fourth part of the lands back to the Wabash Company. Congress had rejected their petition in March 1802 (John Bernard Burke, ed., Genealogical and Heraldic History of Peerage, and Baronetage … [2 vols.; London, 1914], 2:675; Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 199, 995; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Public Lands, 1:27, 74–75, 160–61, 189).


